Title: To James Madison from Cyrus Griffin, 24 March 1788
From: Griffin, Cyrus
To: Madison, James


My dear sir
N: york 24 March 1788:
Before the date of this letter I hope you are gotten safe to orange, and found all things in a situation the most agreeable.
We are still going forward in the same tract of Seven states, of course not a great deal can be done, and indeed not a great deal to do.
A prospect of the new Constitution seems to deaden the activity of the human mind as to all other matters; and yet I greatly fear that constitution may never take place; a melancholy Judgment most certainly—and would to heaven that nothing under the Sun shall be more erroneous!
The adjournment of N. Hampshire, the small majority of Massachusets, a certainty of rejection in Rhode Island, the formidable opposition in the state of n. york, the convulsions and Committee meetings in Pennsylvania, and above all the antipathy of Virginia to the system, operating together, I am apprehensive will prevent the noble fabrick from being enacted. The constitution is beautiful in Theory—I wish the experiment to be made—in my opinion it would be found a government of sufficient energy only.
Neither of the packets have yet arrived, and what has detained the french no one at this place can determine.
Not a word from our Ministers abroad.
Congress have taken final leave of the Chavalier by a very polite and friendly letter.
The Marchioness is recovering rapidly, and the Count in good health; I mention them because they entertain a very exalted of you and talk much upon that subject.

Daniel Shays and Eli Parsons have petitioned the Legislature of Massachusets for pardon—and will succeed.
The frequent attacks upon the postoffice has produced the enclosed performance.
The customary papers are sent to you within this cover. I am, my dear Sir, with friendship and Sincerity your obedient Servant
C Griffin
